Martin, J.
We think the possession of the appellant was such as to amount to constructive notice of his interest in and lien upon the premises in question. The learned referee, at the request of the appellant, and upon sufficient evidence, found “that in the month of August, 1871, and after said house was ready for occupancy, the defendant Jesse L. Wood [the appellant] moved with his wife and family into said house, and took possession of the south wing thereof, and the south tier of rooms in the body thereof, except the back bed-room on the second floor, and the south part of the cellar, and use of the back kitchen for washing, and use of privy and yards, and took sole and exclusive possession and control thereof, and resided therein, with his family, separate and apart from the occupants of the other portion of said house, and from that time until the commencement of this action, and still resides there. ” The appellant held possession of the portion of the premises mentioned under and in pursuance of the provisions of a mortgage given him by the owner in fee. By the provisions of such mortgage the appellant was given the absolute right to such possession during the life of the parties. He was thus in possession when the plaintiff’s mortgage was given. That the appellant’s possession was actual, open, and visible, and not equivocal, occasional, or for a special or temporary purpose, is made quite clearly manifest by the evidence in this ease. His possession was such as to enable a subsequent grantee or mortgagee to go upon the premises, and obtain by inquiry there information of his rights in and lien thereon. Page v. Waring, 76 N. Y. 463, 470. It is quite obvious that the plaintiff, and the parties interested in the mortgage sought to be foreclosed, must have known, or by proper inquiry would have learned, that the premises in question were thus occupied by the appellant. In Moyer v. Hinman, 13 N. Y. 180, the plaintiff was in possession of a farm under a contract of purchase, and it was held that that fact was notice to all persons who had subsequently become interested in the premises of all the plaintiff’s rights under his contract. In Gouverneur v. Lynch, 2 Paige, 300, it was held that, where a vendee is in possession of lands under a contract to purchase, a subsequent purchaser or mortgagee has constructive notice of his equitable rights, and takes the lands subject to his prior equity. In De Ruyter v. Trustees, 2 Barb. Ch. 555, it was held that where a person who has an equitable interest in a building erected upon premises belonging to another, by having advanced money for the erection thereof, is in possession of the premises, under an agreement with the owner, at the time of the execution of a mortgage thereon to a third person, and continues in possession down to the time of the sale of the premises by a master under a decree obtained in a suit brought to foreclose such mortgage, the complainant in the foreclosure suit and the purchaser at the master’s sale are bound to take notice of the equitable rights of the tenant, if any such exist; such possession being constructive notice to them of his rights. In Bank v. Flagg, 3 Barb. Ch. 316, it was held that, where the purchaser of premises is in the *80actual possession thereof, by his tenant, at the time of the giving of a mortgage thereon to others by the vendor, such possession is constructive notice to the mortgagees of the equitable rights of such purchaser, and they are not entitled to protection as bona fide mortgagees without notice of his rights. In Trustees v. Wheeler, 61 N. Y. 88, it was held that actual occupancy by a purchaser under a contract of sale is constructive notice to a mortgagee of the rights of such purchaser. In Grimstone v. Carter, 3 Paige, 421, it was held that if a purchaser of real property knows that a person other than the vendor is in actual possession thereof at the time of his purchase, or before he has paid the purchase money and obtained the legal title, he cannot protect himself as a bona fide purchaser against the equitable rights of the person in possession, of whom he made no inquiry as to the nature of that possession. In Cunningham v. Pattee, 99 Mass. 252, it was said: “The authorities fully support the doctrine in equity that one who purchases an estate knowing it to be in the possession of a tenant is bound to inquire into the nature of the tenant’s interest, and will be affected with notice of the extent thereof. * * * The general rule is that notice sufficient to make inquiry a duty is notice of all that by reasonable inquiry would have been ascertained.” Possession by a tenant is also held to be notice of a collateral agreement held by the tenant for the purchase of the property. Knight v. Bowyer, 23 Beav. 609, 641; Taylor v. Stibbert, 2 Ves. Jr. 437, 440; Kerr v. Day, 14 Pa. St. 112. “Possession is notice only of the legal or equitable interest in the land of the person in possession. It vests the purchaser with notice of every fact and circumstance which he might have learned by making inquiry of the occupant.” Jones, Mortg. § 601. The doctrine of the eases cited, and, indeed, the whole current of the authorities, seem to lead to the conclusion that the occupancy of the premises in question by the appellant constituted constructive notice of his interest therein. It was sufficient to put the respondent upon inquiry that the appellant was in actual possession of a distinct and separate portion of the property; and it was the duty of the respondent to ascertain whether the appellant had any interest in it, and, if so, to what extent, and for this purpose to have some communication with or from him. Seymour v. McKinstry, 106 N. Y. 238, 12 N. E. Rep. 348, and 14 N. E. Rep. 94; Spofford v. Manning, 6 Paige, 383. The eases of Brown v. Volkening, 64 N. Y. 76, and Pope v. Allen, 90 N. Y. 298, are not in conflict with this conclusion. In Brown v. Volkening the premises were wholly unoccupied, and hence the case was clearly unlike the case at bar. In Pope v. Allen there was no distinct occupancy of the farm by the defendant. Pope and the defendant occupied the land together. Both were members of the same family, and the occupancy proved was equivocal. Those cases are clearly distinguishable from the case at bar. In the case at bar the occupation of the premises by the appellant was not a joint one, nor was it equivocal. It is true he did not occupy the whole of the premises, but he had actual and exclusive possession of a distinct and separate portion thereof. His possession was both really and apparently independent and exclusive of any possession of that portion by the mortgagor. Such possession was also inconsistent with an absolute and unqualified title and right of possession in the mortgagor. It indicated that the appellant possessed some right therein. We are of the opinion that the appellant’s possession was constructive notice to subsequent mortgagees of his interest in the premises; at least, of his interest in that portion of the premises which was in his actual possession. If correct in the foregoing conclusion, it follows that the judgment should be reversed. Judgment reversed, and a new trial granted, with costs to abide the event.
Hardin, P. J., concurs.